Order entered January 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01665-CR
                                      No. 05-13-01666-CR

                               EDUARDO SALINAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-63779-K, F12-63780-K

                                            ORDER
       The Court REINSTATES the appeals.

       On November 17, 2014, in response to issues raised in appellant’s brief, we ordered the

trial court to orally pronounce appellant’s sentences in his presence and to transmit to this Court

both the reporter’s record of the sentencing hearing and supplemental clerk’s records containing

judgments that show the date sentences were pronounced in appellant’s presence. See TEX.

CODE. CRIM. P. ANN. art. 42.03, § 1(a); Taylor v. State, 131 S.W.3d 497, 500 (Tex. Crim. App.

2004). On January 2, 2015, we received the supplemental reporter’s record of the December 18,

2014 sentencing hearing. We have not received the supplemental clerk’s records with the new

judgments.
       Accordingly, we ORDER the Dallas County District Clerk to transmit to this Court,

within FIFTEEN DAYS of the date of this order, supplemental clerk’s records containing the

judgments that show the December 18, 2014 sentencing date.

       We GRANT the State’s December 29, 2014 motion to extend time to file its brief. We

ORDER the State’s brief filed as of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Felicia Pitre,

Dallas County District Clerk; and to counsel for all parties.


                                                      /s/       LANA MYERS
                                                                JUSTICE